El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal. ■
En expediente promovido ante la Corte de Distrito dé Guayama por Francisco Rivera y Torres, casado con Carnieii Hernández, para acreditar el dominio de cierta finca rústica radicada en el barrio de Asomante, término municipal de Aibonito, dicha corte dictó resolución en 6 de junio de 1918 declarando justificado el dominio a favor del promovente y ordenando su inscripción en el registro de la propiedad, pre-via copia certificada de la resolución qué a su tiempo se le *626expediría. La certificación aludida fue expedida en 11 de junio citado por el secretario de la corte, quien hizo constar en ella que la sentencia era firme por mandato de la ley; y habiendo sido presentada al registro en 14 de junio, el regis-trador verificó la inscripción en 17 de junio “con el defecto subsanable de no acreditarse el estado civil del promovente al hacerse la adquisición de la finca y de no ser firme la resolución. ’ ’
Esa nota ha sido recurrida por Francisco Rivera y Torres y está sometida a nuestra consideración, alegando el recu-rrente que no existen los defectos subsanables en ella apun-tados.
Ciertamente que en el caso de Ramos v. El Registrador de la Propiedad, 16 D. P. R. 60, revocó esta Corte Suprema nota de dicho registrador denegatoria de inscripción de una sentencia de dominio por no resultar si el promovente ad-quirió la finca en constante matrimonio o en estado de solte-ría y no expresarse en el primer caso el nombre de la esposa; pero al dictar resolución análoga en caso posterior de Vega v. El Registrador de San Germán, 23 D. P. R. 799, hicimos constar que a nuestro juicio convenía a las partes intere-sadas adoptar el criterio del registrador expresando en el título el nombre del consorte del promovente para mayor claridad y en evitación de dificultades en las transacciones futuras, pues inscrita una finca a favor de una persona ca-sada sin que constara por alguno de los medios reconocidos en derecho que se trata de un bien privativo se presume ganancial. Invocamos entonces en apoyo de la anterior doc-trina nuestras resoluciones en los casos de Ortiz v. El Registrador de San Germán, 23 D. P. R. 702 y Delgado v. El Registrador de San Germán, 23 D. P. R. 704.
En el caso de Ramos v. El Registrador de Caguas, 18 D. P. R. 16, decidimos, confirmando resolución de dicho re-gistrador, que no era inscribible un expediente de dominio én que no constaba el estado civil del promovente en el *627momento de la adquisición, si bien aclaráramos qne no era preciso qne tal estado constara necesariamente del mismo expediente, pnes podía acreditarse por medio de prueba pro-cedente en derecho.
Y últimamente en el caso de de Jesús v. El Registrador de San Juan, Sección 1a., 24 D. P. R. 621, encontramos ajus-tada a derecho la nota, expresándonos en los siguientes términos:
“Según aparece de la resolución de la Corte de Distrito de San Juan, Sección Ia., que dejamos transcrita, Pía de Jesús alegó en el es-crito inicial del expediente de dominio ser de estado viuda * '* * pero aquella resolución no muestra que la peticionaria fuera soltera, casada o viuda cuando hizo las adquisiciones de dichas fincas, y esa expresión de su estado tiene que ser consignada en la inscripción por ser una circunstancia particular conveniente al caso y afectar indis-cutiblemente a la eficacia del derecho de dominio declarado por la resolución. Artículos 77 y 440 del Reglamento para la Ejecución de la Ley Hipotecaria. Las consecuencias legales en cuanto a las ad-quisiciones que se dicen hechas por título oneroso tienen que ser dis-tintas según que se hicieran por Pía de Jesús siendo soltera, viuda o casada. En los dos primeros casos adquiriría exclusivamente para sí, y en el tercero para la sociedad de gananciales, a no ser que ad-quiriera con recursos de su privativa pertenencia.”
Contrayéndonos al presente caso opinamos que aunque Francisco Rivera y Torres manifestara en el escrito inicial del expediente qne entonces estaba casado con Carmen Her-nández, no aparece que al verificar la adquisición fuera ca-sado, soltero o viudo y en el primer caso cuál fuera su esposa, la que podía ser persona distinta de Carmen Her-nández. Indudablemente que si entonces estaba casado con ésta la adquisición se hizo para la sociedad de gananciales que constituyó con ella, pero si estaba soltero o viudo la adquisición fué en beneficio propio, y si estaba casado con persona distinta de Carmen Hernández la adquisición no se hizo para la sociedad de gananciales que con ésta constituyó sino para. otra sociedad de gananciales compuesta de con-sortes distintos y entonces la finca en cuestión sería del do-*628minio de Francisco Eivera y de los herederos de, sn primera esposa.
Para que la finca de que se trata tuviera el carácter de bien ganancial de Francisco Eivera y Carmen Hernández según aleg’a la parte recurrente, con el fin de justificar la procedencia de la inscripción, puesto que no pretendía que ésta se verificara a favor del primero exclusivamente era necesario demostrar de algún modo que Eivera estaba casado con su actual esposa en la fecha de la adquisición de la finca pues no existe presunción de que uno que hoy está casado con determinada persona lo estuviera con la misma en cierta fecha del pasado. Si Eivera estaba casado con la Hernández en la fecha de la adquisición, el defecto subsanable apuntado es susceptible de ser subsanado fácilmente según dijimos en el caso supra de Delgado v. El Registrador de San Germán.
Por lo que toca al otro defecto subsanable de no sér firme la resolución aprobatoria del expediente de dominio, también existe, y así lo hemos resuelto en los casos de Soto v. El Registrador de la Propiedad, 15 D. P. R. 611, Martines, v. El Registrador de la Propiedad, 16 D. P. R. 273, y Porto Rican Leaf Tobacco Co. v. El Registrador de la Propiedad, 17 D. P. R. 228.
No importa que el secretario de la corte de Guayama hiciera constar en su certificación que la resolución era firme por mandato de la ley, pues no era esa función de su incum-bencia y debió haberse limitado a certificar sobre hechos sin entrar en cuestiones de derecho.
Tampoco favorece al apelante la Ley No. 20 aprobada en-11 de marzo de 1918, expresiva de que en todos los expe-dientes ex parte que se tramiten ante las cortes de distrito y en los cuales no se hubiere formulado oposición o impug-nación en alguna forma, la resolución final que se dicte apro-bando el expediente se considerará firme desde el momento en que se dicte. Esa ley empezó a regir a los noventa días de su aprobación y no puede por tanto afectar a una réso-*629lución diotada en 6 de junio de 1918 en onya fecha fné apro-bado el expediente de dominio.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.